UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1320


In re:   GEORGE JEFFERSON, III, a/k/a Ace,

                      Petitioner.



                 On Petition for Writ of Mandamus
                     (No. 5:09-cr-00251-FL-1)


Submitted:   April 18, 2013                  Decided:   April 23, 2013


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


George Jefferson, III, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          George    Jefferson,        III,   petitions     for   a    writ   of

mandamus, alleging that the district court has unduly delayed in

ruling on his 28 U.S.C.A. § 2255 (West Supp. 2012) motion.                   He

seeks an order from this court directing the district court to

act.   We find the present record does not reveal undue delay in

the district court.       Accordingly, we deny the mandamus petition.

We grant permission to proceed in forma pauperis.                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials   before    this     court   and

argument would not aid the decisional process.



                                                            PETITION DENIED




                                       2